Name: EC: Commission Decision of 30 November 2009 correcting Directive 2003/23/EC amending Council Directive 91/414/EEC to include imazamox, oxasulfuron, ethoxysulfuron, foramsulfuron, oxadiargyl and cyazofamid as active substance (notified under document C(2009) 9349) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  marketing
 Date Published: 2009-12-02

 2.12.2009 EN Official Journal of the European Union L 315/24 COMMISSION DECISION of 30 November 2009 correcting Directive 2003/23/EC amending Council Directive 91/414/EEC to include imazamox, oxasulfuron, ethoxysulfuron, foramsulfuron, oxadiargyl and cyazofamid as active substance (notified under document C(2009) 9349) (Text with EEA relevance) (2009/874/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular Article 6(1) thereof, Whereas: (1) Commission Directive 2003/23/EC (2) contains an error concerning the minimum purity of the active substance oxasulfuron. That error must be corrected. (2) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Directive 2003/23/EC, in the row concerning oxasulfuron, in the fourth column (purity), the words 960 g/kg are replaced by the words 930 g/kg. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 November 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. (2) OJ L 81, 28.3.2003, p. 39.